United States Court of Appeals
                    For the First Circuit


No. 15-1261

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                  ABRAHAM WALKER-COUVERTIER,

                     Defendant, Appellant.


No. 15-1267

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                        DEAN LUGO-DÍAZ,

                     Defendant, Appellant.

                      ___________________

         APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Daniel R. Domínguez, U.S. District Judge]


                            Before

                  Torruella, Selya and Lynch,
                        Circuit Judges.
     Ines de Crombrugghe McGillion, with whom Ines McGillion Law
Offices, PLLC was on brief, for appellant Walker-Couvertier.
     Allison J. Koury for appellant Lugo-Díaz.
     Finnuala K. Tessier, Attorney, Appellate Section, Criminal
Division, United States Department of Justice, with whom Kenneth
A. Blanco, Acting Assistant Attorney General, Trevor N. McFadden,
Acting Principal Deputy Assistant Attorney General, Rosa Emilia
Rodríguez-Vélez, United States Attorney, and José A. Contreras,
Assistant United States Attorney, were on brief, for appellee.



                         June 15, 2017
            SELYA, Circuit Judge.               In these consolidated criminal

appeals, the defendants — represented by newly appointed counsel

— offer up a salmagundi of arguments.                     Virtually all of these

arguments were either forfeited or waived in the court below.

Attempting to reinvent a case on appeal is a tactic that very

rarely    works     —   and   it   does    not    work    here.    After    careful

consideration, we conclude that none of the components of the

defendants' asseverational array withstands scrutiny under the

largely      inhospitable          standards       of     review   that         apply.

Consequently, we affirm the defendants' convictions and sentences.

I.     BACKGROUND

            We start with a bird's-eye view of the facts — recited

in the light most favorable to the jury's verdict, see United

States v. Sepulveda, 15 F.3d 1161, 1172 (1st Cir. 1993) — and the

travel of the case.

            In 2012, agents of the Bureau of Alcohol, Tobacco,

Firearms and Explosives arrested dozens of members of a sprawling

drug-trafficking ring operating mostly out of three public housing

complexes in Carolina, Puerto Rico (El Coral, Lagos de Blasina,

and El Faro).       David Oppenheimer-Torres (Oppenheimer), who headed

this drug ring, typically hired project residents to package and

sell    various     kinds     of   drugs   to    fellow    inhabitants     of    their

communities.        Many of Oppenheimer's associates carried firearms

and used violence to carry out the drug ring's objectives.


                                       - 3 -
               Defendant-appellant Abraham Walker-Couvertier (Walker)

toiled as a runner, responsible for delivering drugs to pushers at

the three housing projects.            He also served as an enforcer for the

drug    ring    and    sold   drugs    at   the    El   Coral    project.      Walker

participated in the conspiracy from 2006 to 2010.                       Defendant-

appellant Dean Lugo-Díaz (Lugo) worked as a seller at the El Faro

project.       He was an active participant in the drug ring's business

in two different time frames: for a period of time between late

2006 and early 2007 and again for a period of several months in

early 2011.

               In May of 2012, a federal grand jury returned a six-

count   indictment       against      Walker,     Lugo,   and    seventy-two    other

individuals allegedly involved in the Oppenheimer drug ring.                       As

relevant       here,    the   indictment        charged    the    defendants     with

conspiring to distribute and possess with intent to distribute

specified amounts of heroin, cocaine, crack cocaine, and marijuana

within 1,000 feet of a public housing facility (count one).                       See

21 U.S.C. §§ 841(a)(1), 846, 860.               The indictment also charged the

defendants       with    aiding    and      abetting      the    distribution     and

possession of the same drugs (counts two through five).                        See 18

U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 860.                   Walker was separately

charged with carrying a firearm during and in relation to a drug-

trafficking crime (count six).              See 18 U.S.C. § 924(c)(1)(A).




                                         - 4 -
           Of all the defendants, only Walker and Lugo opted to

maintain their innocence.       During the eight-day trial, the jury

heard testimony from cooperating witnesses and police officers and

viewed videotape and documentary evidence.            At the close of the

government's   case-in-chief,     Walker      and   Lugo    each    moved   for

judgment of acquittal.       See Fed. R. Crim. P. 29(a).             The court

denied both motions, save that it granted Lugo's motion as to the

charge of aiding     and abetting the         possession with intent to

distribute heroin.       The defendants unsuccessfully renewed their

sufficiency challenges at the close of all the evidence.

           The case went to the jury, which found both defendants

guilty of conspiring to possess with intent to distribute at least

one kilogram of heroin, five kilograms of cocaine, 280 grams of

crack cocaine, and 100 kilograms of marijuana, all within 1,000

feet of a public housing facility.        It also found both defendants

guilty of aiding and abetting the possession with intent to

distribute between 500 grams and five kilograms of cocaine and

between   twenty-eight    and   280   grams   of    crack   cocaine.        Both

defendants were found guilty of aiding and abetting the possession

with intent to distribute marijuana within 1,000 feet of a public

housing facility (Walker was found responsible for more than 100

kilograms, and Lugo was found responsible for between five and 100

kilograms).    Walker also was found guilty of carrying a firearm

during and in relation to a drug-trafficking crime.                Finally, the


                                  - 5 -
jury acquitted Walker of aiding and abetting the possession with

intent to distribute heroin.

               Lugo — but not Walker — renewed his motion for judgment

of acquittal after the jury rendered its verdict.                        See Fed. R.

Crim. P. 29(c).        The district court denied the motion, see United

States v. Lugo Díaz, 80 F. Supp. 3d 341, 360 (D.P.R. 2015), and

ordered    the      probation      department     to    prepare    a     presentence

investigation report for each defendant.

               In   cases   involving        multiple    types    of   drugs,     drug

quantities are converted into their marijuana equivalents and

added   together      to    aid   in   the    calculation    of    the    applicable

guideline sentencing range (GSR).               See USSG §2D1.1, cmt. n.8(B),

(D).      At    Walker's    disposition       hearing,    the    court    found    him

responsible for what amounted to 12,885.56 kilograms of marijuana

and set his GSR at 188 to 235 months.                      It sentenced him to

concurrent 192-month terms of immurement on the drug counts and a

consecutive 60-month term of immurement on the firearms count.                      At

Lugo's disposition hearing, the court found him responsible for

the equivalent of 1,328.41 kilograms of marijuana and set his GSR

at 121 to 151 months.             It sentenced him to concurrent 121-month

terms of immurement on the various counts of conviction.                        These

timely appeals followed.




                                        - 6 -
II.   CHALLENGES TO THE CONVICTIONS

            The defendants have advanced arguments that implicate

both their convictions and their sentences.                We deal first with

their conviction-related claims, taking them in an order that

roughly parallels the proceedings below.

                       A.    Statute of Limitations.

            Lugo    challenges   the    timeliness    of    his    prosecution,

insisting    that    his    initial    period   of   participation      in   the

conspiracy — which ran from late 2006 to early 2007 — is beyond

the applicable five-year statute of limitations.                  See 18 U.S.C.

§ 3282.     Since Lugo raises this argument for the first time on

appeal, our review would normally be for plain error.                See United

States v. Olano, 507 U.S. 725, 731-32 (1993).                  Here, however,

precedent precludes any review at all.

            The Supreme Court recently has held that a defendant can

never successfully pursue a statute-of-limitations defense for the

first time on appeal.        See Musacchio v. United States, 136 S. Ct.

709, 716-18 (2016).          The Court reasoned that the statute of

limitations becomes part of a case only if the defendant raises it

as a defense in the district court.             See id. at 717-18.       If the

defendant fails to do so, the limitations defense never "become[s]

part of the case and the Government does not otherwise have the

burden of proving that it filed a timely indictment."               Id. at 718.




                                      - 7 -
In such circumstances, a district court's failure to consider the

timeliness of the charge can never be error.        See id.

           So it is here.     Lugo did not question the timeliness of

his prosecution below.        Thus, the district court's failure to

consider that issue was not error.        See id.

                 B.   English Proficiency Requirement.

           Both Walker and Lugo challenge the constitutionality of

the requirement, as applied in the District of Puerto Rico, that

jurors be proficient in English.           The requirement itself is

statutory in nature: Congress has provided that jurors who serve

in federal court trials must be able to read, write, and understand

English   with   at   least   minimal   proficiency.    See   28   U.S.C.

§ 1865(b)(2)-(3).      The defendants argue that, when applied in

Puerto Rico (where Spanish speakers predominate), this requirement

abridges the defendants' right to a trial by a jury comprising a

fair cross-section of the community.        See Duren v. Missouri, 439

U.S. 357, 360 (1979); Taylor v. Louisiana, 419 U.S. 522, 526-27

(1975).

           This claim was not advanced below, and it is subject to

plain error review.     See United States v. Duarte, 246 F.3d 56, 60

(1st Cir. 2001).

           The English proficiency requirement, on its face, puts

in place a sensible modality for the conduct of trials in federal

courts.   Not surprisingly, this requirement has survived a steady


                                  - 8 -
stream of attacks in this circuit.           See, e.g., United States v. De

La Paz-Rentas, 613 F.3d 18, 24 (1st Cir. 2010); United States v.

Escobar-de Jesus, 187 F.3d 148, 166 (1st Cir. 1999); United States

v.   Flores-Rivera,     56   F.3d   319,   326   (1st   Cir.   1995).     These

decisions bring into play the law of the circuit doctrine, which

confirms that, in a multi-panel circuit, a new panel is "bound by

prior panel decisions that are closely on point."              San Juan Cable

LLC v. P.R. Tel. Co., 612 F.3d 25, 33 (1st Cir. 2010).

              Only a handful of narrow exceptions to this doctrine

exist.    These exceptions include "the occurrence of a controlling

intervening event (e.g., a Supreme Court opinion on the point; a

ruling of the circuit, sitting en banc; or a statutory overruling)

or, in extremely rare circumstances, where non-controlling but

persuasive case law suggests" departing from prior precedent.

United States v. Chhien, 266 F.3d 1, 11 (1st Cir. 2001).                No such

exception pertains here.        It follows inexorably as sunset follows

sunrise, that we must reject the defendants' belated challenge to

the English proficiency requirement.

                C.   Admission of Traffic-Stop Evidence.

              Walker argues that the district court erred when it

permitted the government to introduce evidence seized during a

July 2008 traffic stop.         The relevant facts can be succinctly

summarized.     Puerto Rico police officers came across Walker's car

while    on   patrol.    They   observed     that   the   license   plate   was


                                     - 9 -
partially obscured (in violation of local traffic laws) and stopped

the car so that they could investigate the putative violation.

During the ensuing stop, the officers obtained Walker's consent to

a search of the vehicle. In the course of that search, the officers

found cash, a loaded gun, a small bag of marijuana cuttings, and

a marijuana cigar.

          At trial, Walker for the first time questioned the

propriety of the traffic stop and sought suppression of the

evidence seized.   He insisted that the officers were interested in

his car because they suspected his involvement in a criminal

organization then under investigation and that their traffic-

violation rationale was pretextual.    The district court denied the

motion to suppress on the merits and allowed the government to

introduce the disputed evidence.

          In this venue, Walker attempts to raise a variety of

more particularized challenges to the warrantless stop. He argues,

for example, that the government did not have reasonable suspicion

adequate to justify the stop, see Chhien, 266 F.3d at 5-6, and

that the evidence was seized in violation of the Fourth Amendment,

see Wong Sun v. United States, 371 U.S. 471, 484-85 (1963).      He

alleges that his license plate was fully legible, and that the

officers had only a "generalized suspicion" that he was involved

in criminal activities.    See United States v. Cortez, 449 U.S.

411, 417-18 (1981) (requiring a "particularized and objective


                              - 10 -
basis" to justify a traffic stop).           Moreover, he suggests that

even   if   the    initial   stop   was   lawful,   it    was   impermissibly

prolonged.    See Rodriguez v. United States, 135 S. Ct. 1609, 1611

(2015).

            We need not reach the merits of Walker's argument.            The

critical datum is that he did not move to suppress the evidence

seized until his trial was already well underway.               That delay is

fatal to the challenge that he now seeks to pursue.

            Walker's claim of error is governed by the version of

the rule that was in effect when the district court adjudicated

his motion.       See United States v. Bulger, 816 F.3d 137, 145 n.7

(1st Cir.), cert. denied, 137 S. Ct. 247 (2016).             Federal Rule of

Criminal Procedure 12 was amended in December of 2014.               The pre-

amendment version of the rule, as it read at the time of Walker's

trial, specified that the failure to move to suppress particular

evidence before trial resulted in "waiver" of any objection and

that such a waiver should be overlooked only upon a showing of

"good cause" sufficient to excuse the delay.             See Fed. R. Crim. P.

12(e) (2014 ed.).      Walker wholly failed to identify any semblance

of good cause that might have excused the untimeliness of his

motion to suppress.      Thus, Walker's suppression claim was waived

— and having waived it, Walker is not entitled to any appellate




                                    - 11 -
review.1   See United States v. Rodriguez, 311 F.3d 435, 437 (1st

Cir. 2002) (explaining that "a waived issue ordinarily cannot be

resurrected on appeal").

           Contrary to Walker's importunings, the fact that the

district court elected to deny his motion on the merits does not

alter our analysis.   That a district court chooses to address a

motion on the merits does not preclude an appellate court from

ruling that the motion should have been denied on a procedural

ground (such as waiver or preclusion).        See United States v.

Bashorun, 225 F.3d 9, 14 (1st Cir. 2000).      As we have noted, a

trial court may opt to address a waived claim simply to create a

record in the event that the appellate court does not deem the

argument waived.   See, e.g., United States v. Santos Batista, 239

F.3d 16, 20 (1st Cir. 2001).

                           D.   Summation.

           The defendants attack several statements made by the

prosecutor during closing argument.      They strive to convince us

that the statements were so improper and prejudicial as to demand

a new trial.   We are not persuaded.




     1 We hasten to add that even under the current version of Rule
12, Walker would not be entitled to any relief. Though the express
reference to "waiver" in Rule 12 was deleted in December of 2014,
the amendment did not substantively change the rule. See Fed. R.
Crim. P. 12 advisory committee's notes to 2014 amendments (stating
that "[n]ew paragraph 12(c)(3) retains the existing standard for
untimely claims").


                                - 12 -
           When,     as   in     this        case,    a     defendant     does   not

contemporaneously     object     to     a    statement      made    during   closing

argument, review is for plain error.                 See Sepulveda, 15 F.3d at

1188.   That review "entails four showings: (1) that an error

occurred (2) which was clear or obvious and which not only (3)

affected   the     defendant's    substantial             rights,   but   also   (4)

seriously impaired the fairness, integrity, or public reputation

of judicial proceedings."        Duarte, 246 F.3d at 60.

           We have made it pellucid that, as applied to closing

arguments, the plain error standard requires the court first to

determine whether the challenged comment is obviously improper,

that is, whether the first two prongs of the plain error standard

have been satisfied.      See United States v. Vizcarrondo-Casanova,

763 F.3d 89, 96-97 (1st Cir. 2014); United States v. Nunez, 146

F.3d 36, 39 (1st Cir. 1998).                If so, the court must proceed to

consider whether the comment "so poisoned the well that the trial's

outcome was likely affected."           United States v. Mejia-Lozano, 829

F.2d 268, 274 (1st Cir. 1987).          In conducting this assessment, the

court must weigh factors such as the severity of the misconduct,

the context in which it occurred, the presence or absence of

curative instructions, and the strength of the evidence.                         See

United States v. Kasenge, 660 F.3d 537, 542 (1st Cir. 2011).

           The defendants first complain that the prosecutor went

astray when he said, without objection:


                                      - 13 -
          [W]e could have easily . . . taken this trial
          and turned it into two months. Easily. Could
          have brought in boatloads of seizures, showing
          you every video in the world.

          The question is, does that change what the
          evidence showed? Does bringing boatloads of
          cocaine really change what was proven?   We
          argue no.

The defendants contend that this statement amounted to an improper

reference to extra-record evidence.    See, e.g., United States v.

Tajeddini, 996 F.2d 1278, 1284 (1st Cir. 1993).

          It is elementary that cases should be tried and decided

based on the evidence before the jury, see Smith v. Phillips, 455

U.S. 209, 217 (1982), and the government crossed the line into

forbidden terrain when it cavalierly told the jury that "boatloads"

of other evidence, never introduced, inculpated the defendants.2

          Even so, the possibility that the prosecutor's statement

affected the outcome of the trial is miniscule.   The copious trial




     2 Regrettably, this is not the first time that federal
prosecutors in Puerto Rico have jeopardized strong cases by making
overzealous arguments. See, e.g., United States v. Pereira, 848
F.3d 17, 33 (1st Cir. 2017); United States v. Ayala-García, 574
F.3d 5, 22 (1st Cir. 2009); United States v. Andújar-Basco, 488
F.3d 549, 561 & n.5 (1st Cir. 2007); see also United States v.
Martínez-Medina, 279 F.3d 105, 128 & n.12 (1st Cir. 2002)
(Torruella, J., concurring) (collecting cases).    Issues of this
sort have arisen both when prosecutors are hired locally in the
first instance and when they have transferred from another
district, implying a lack of both training and oversight. It is
as much a part of a prosecutor's sworn duty to abide by the rules
governing criminal proceedings as it is to prosecute cases. We
hope that the Department of Justice will at long last begin to
take seriously these persistent derelictions of duty.


                              - 14 -
evidence provided overwhelming proof of the defendants' guilt.            It

is a commonsense proposition that "the well is . . . less likely

to   have   been    poisoned   where     strong   evidence   supports    the

prosecutor's case."       Kasenge, 660 F.3d at 543.      As we illustrate

below, that proposition applies here.

            With respect to Walker, no fewer than three witnesses

testified in detail about his involvement in the conspiracy.              One

identified him as a runner and pusher at the El Coral housing

project who sold cocaine, crack cocaine, and marijuana.              A second

confirmed that Walker served as a runner and explained that she,

too, had seen him sell cocaine, crack cocaine, and marijuana at El

Coral on several occasions.         The third (a self-confessed pusher in

the drug ring) testified that Walker provided him with cocaine to

sell.   All three witnesses testified that Walker carried a gun

while distributing drugs, and one witness confirmed that the gun

carried by Walker was the same color and type as the gun seized

from Walker's car during the July 2008 traffic stop.          In addition,

a police officer testified that when Walker was arrested in

September of 2010, he was carrying 25 vials of crack cocaine.

            So,    too,   equally    robust   evidence   supported    Lugo's

conviction.       A government witness testified that Lugo sold him

marijuana several times a week between 2006 and 2007.            The same

witness testified that he had seen Lugo sell cocaine, crack

cocaine, and marijuana to others in the housing project.             Further,


                                     - 15 -
the witness explained that he and Lugo would sometimes smoke

marijuana together and give each other advice about selling drugs

and evading law enforcement.

          To   make   the   cheese    more    binding,   the     government

introduced a number of surveillance videos.       Construing the videos

in the light most favorable to the verdict, see Sepulveda, 15 F.3d

at 1172, the footage depicted Lugo selling drugs at the El Faro

housing project.      In them, Lugo is seen exchanging money and

parcels with a number of people.      Government witnesses identified

the individuals seen working with Lugo in the videos as fellow

members of the conspiracy.

          One other point deserves special mention.            Although the

defendants did not request a curative instruction specifically

addressing the prosecutor's improper "boatloads" reference and the

district court did not give one, the court did instruct the jurors

(after the closing arguments had been completed) that their verdict

must be based solely on the evidence.             The court added that

"[a]rguments and statements by lawyers are not evidence."             These

instructions   mitigated    any   adverse    impact   that   the   improper

statement might otherwise have had.        See Mejia-Lozano, 829 F.2d at

274. Given these instructions and the strength of the government's

case, we are confident that the "boatloads" statement, though far

beyond the pale, did not affect the verdict and, thus, did not

deprive the defendants of a fair trial.


                                  - 16 -
             Walker challenges several other statements made during

the prosecutor's summation.           For example, he alleges that the

prosecutor engaged in improper vouching. Once again, further facts

are needed to put this allegation in context.

             Throughout the trial, Walker's          counsel attempted to

discredit government witnesses by eliciting testimony that they

had agreed to cooperate in exchange for leniency at sentencing.

During summation, the prosecutor — attempting to combat this line

of attack — noted that two of the government's three cooperating

witnesses had testified that they were concerned that helping the

government could put them at risk of retaliation.            The prosecutor

asked the jurors whether it would make sense to testify "and risk

their lives to what, save a couple of years?"           It is this statement

that Walker insists amounted to vouching.

             Vouching occurs when a prosecutor "places the prestige

of her office behind the government's case by, say, imparting her

personal belief in a witness's veracity or implying that the jury

should     credit   the   prosecution's   evidence      simply   because   the

government can be trusted."      United States v. Perez-Ruiz, 353 F.3d

1, 9 (1st Cir. 2003).        Here, the prosecutor did not mention his

personal beliefs about the witnesses' veracity, nor did he imply

that the witnesses should be trusted simply because they testified

on   the   government's    behalf.      Instead,   he    referred   to   trial

testimony in an effort to give the jurors a reason why they should


                                     - 17 -
credit the witnesses' testimony.           "[A]n argument that does no more

than assert reasons why a witness ought to be accepted as truthful

by the jury is not improper witness vouching."              Id. at 10 (quoting

United States v. Rodríguez, 215 F.3d 110, 123 (1st Cir. 2000)).

           Next, Walker (who did not testify on his own behalf)

asserts that the prosecutor commented on his silence, in violation

of the Fifth Amendment.        See Griffin v. California, 380 U.S. 609,

615 (1965).      This assertion rests on a grab-bag of statements

uttered during the prosecutor's summation:

     at one point, the prosecutor stated that "the [witnesses']

      identification     of    the   defendants      in    this   case    is    not

      challenged";

     at another point, the prosecutor noted that defense counsel

      had not argued that the government's witnesses did not know

      the defendant;

     at yet another point, the prosecutor observed that defense

      counsel    had   not    identified    any   credible    reason     why    the

      government's witnesses would have lied.

           Walker's contention that these statements amounted to

comments on his failure to testify is made up out of whole cloth.

When a defendant maintains that the prosecutor commented on his

silence,   the    central     question     reduces    to   "whether,      in    the

circumstances     of   the    particular    case,    the   language      used   was

manifestly intended or was of such character that the jury would


                                     - 18 -
naturally and necessarily take it to be a comment on the failure

of the accused to testify."            United States v. Laboy-Delgado, 84

F.3d 22, 31 (1st Cir. 1996) (quoting United States v. Lilly, 983

F.2d 300, 307 (1st Cir. 1992)).             Here, the prosecutor did no more

than point out to the jury that defense counsel had not made

certain arguments.      Taken in context, no reasonable juror could

interpret the prosecutor's statements as even veiled commentary on

Walker's decision not to testify.             See id.

           Walker     finds    fault       with    yet   another   aspect   of   the

prosecutor's summation.         He insists that the prosecutor referred

to facts not in evidence when he stated that Walker "went and got

another [gun]" after police officers, during the July 2008 traffic

stop, seized the gun that had been in his car.                 As Walker sees it,

"[t]here   was   no    trial    evidence          supporting   the   prosecutor's

statement."

           The   record       tells    a    different      tale.     One    of   the

government's witnesses, testifying about conduct that occurred

after 2008, vouchsafed that she regularly saw Walker with a

firearm.   There was no evidence that the seized gun was ever

returned to Walker, so it was a reasonable inference that any gun

carried by Walker after 2008 was not the gun seized by the police

in 2008.   Thus, the challenged statement had an adequate basis in

the evidence and, therefore, was not improper.                 See United States

v. Hernández, 218 F.3d 58, 68 (1st Cir. 2000) (explaining that


                                      - 19 -
"[p]rosecutors   are   free   to   ask   the    jury   to   make   reasonable

inferences from the evidence submitted at trial").

                       E.     Jury Instructions.

          Lugo advances a claim of instructional error.3                 This

claim centers on a statement that the district court made in its

end-of-case jury instructions.       Some background facts are needed

to place this claim in perspective.

          At the close of the government's case-in-chief, the

court concluded that there was insufficient evidence to support

the charge against Lugo for aiding and abetting the distribution

of heroin.   Accordingly, it granted Lugo's Rule 29(a) motion for

judgment of acquittal on that count.           In its end-of-the-case jury

instructions, the court told the jury that the court had "dismissed

that charge" after determining that "the proof did not find

sufficiency."

          Before us, Lugo argues for the first time that the

court's statement necessarily implied that there was sufficient

evidence to support a verdict for the government on the remaining

counts.   In his view, the statement implicitly diminished the

government's burden of proof on those counts.           Because he did not

object to the jury instructions when they were given, his claim is




     3 Lugo makes a second claim of instructional error which, for
simplicity's sake, we discuss in connection with his arguments
relating to the scope of the conspiracy. See infra Part II(F).


                                   - 20 -
reviewed for plain error.         See United States v. Pennue, 770 F.3d

985, 989 (1st Cir. 2014).

           The "plain error hurdle . . . nowhere looms larger than

in the context of alleged instructional errors."              United States v.

Paniagua-Ramos, 251 F.3d 242, 246 (1st Cir. 2001).                   Thus, Lugo's

claim faces a steep uphill climb.              See id.      Lugo tries to make

this   climb   by   arguing    that    any     reasonable    juror    would    have

understood the court to mean that, if there was insufficient

evidence to convict Lugo on the heroin charge, there must have

been sufficient evidence on the other counts.                 This argument is

too facile by half.          For one thing, it ignores the very real

possibility that the jurors would have understood the court to

mean nothing more than that there was insufficient evidence to

submit the heroin charge for their consideration.                     For another

thing, the argument ignores the equally real possibility that the

jurors   would    have   taken   the    statement     to    indicate    that    the

government had overreached, disposing the jurors to examine the

remaining counts more skeptically.

           The short of it is that the challenged statement is

ambiguous.       When    a   prosecutor      makes   an   ambiguous    remark,    a

reviewing court "should not lightly infer that [the] prosecutor

intend[ed the] remark to have its most damaging meaning or that a

jury . . . will draw that meaning from the plethora of less damaging

interpretations."        Donnelly v. DeChristoforo, 416 U.S. 637, 647


                                      - 21 -
(1974).    We think that situation is analogous to the situation at

hand, and "[w]e are particularly unwilling to fish in the pool of

ambiguity where the defendant[] did not contemporaneously object."

Sepulveda, 15 F.3d at 1188.

           We hold that where, as here, an instruction is ambiguous

and is not objected to in a timely manner, a reviewing court should

hesitate to give the instruction its most pernicious meaning.                   In

this instance, a context-specific review satisfies us that the

challenged        statement,    viewed    under   the     totality       of    the

circumstances, has not affected the trial's fairness.                  Cf. id. at

1187 (warning against deciding cases "on what amounts to a doomsday

scenario").       There was no plain error.4

                         F.   Scope of the Conspiracy.

           Lugo      challenges     the   sufficiency     of     the    evidence

underlying his conspiracy conviction.             Specifically, he assigns

error to the district court's denial of his post-trial motion for

judgment of acquittal on the ground that the government did not

prove the existence of a single mega-conspiracy.               In his view, the

totality     of    the   evidence   indicated     no    more    than    that    he

participated in a mini-conspiracy operated out of one housing


     4 After Walker filed his opening brief, he attempted for the
first time to incorporate Lugo's claim of instructional error by
motion. See Fed. R. App. P. 28(i). We need not decide whether
Walker's belated attempt at incorporation suffices because, in any
event, the attempt fails for the same reasons that Lugo's claim
fails.


                                    - 22 -
project, not in a broader conspiracy covering all three housing

projects.       Since this issue was preserved below, we review the

denial of his Rule 29(c) motion de novo.                      See United States v.

George, 841 F.3d 55, 61 (1st Cir. 2016).                  The pivotal question is

"whether, after assaying all the evidence in the light most amiable

to the government, and taking all reasonable inferences in its

favor, a rational factfinder could find, beyond a reasonable doubt,

that the prosecution successfully proved the essential elements of

the crime."         Id. (quoting United States v. Chiaradio, 684 F.3d

265, 281 (1st Cir. 2012)).

              Our   assessment      of    whether       the   evidence    supports    a

finding of a single conspiracy must be "pragmatic" in nature.

United States v. Fenton, 367 F.3d 14, 19 (1st Cir. 2004).                            We

consider, among other things, whether a rational jury could have

found    that       the    coconspirators         had     a    common    goal,   were

interdependent, and had overlapping roles.                    See id.; United States

v. Portela, 167 F.3d 687, 695-96 (1st Cir. 1999).                        We conclude,

without serious question, that a rational factfinder could have

determined not only that Oppenheimer conducted drug-trafficking

operations in three public housing projects but also that all of

these operations were part of one mega-conspiracy.

              To begin, the evidence supported a reasonable inference

that    all    of    the   individuals      that    worked       under    Oppenheimer

(including      Lugo)      shared    a     common        goal:     "furthering    the


                                         - 23 -
distribution of drugs."           United States v. Negrón-Sostre, 790 F.3d

295, 309 (1st Cir. 2015). The record includes detailed information

about the methods that the coconspirators employed to acquire drug

inventory, protect that inventory, and distribute contraband in

their   communities.           Similarly,       there     was       evidence   that   the

coconspirators often discussed their sales and pooled information

about how to evade detection.               No more was exigible to ground a

finding that Oppenheimer's cohorts were working toward a common

goal.      See Portela, 167 F.3d at 695-96.

             A    rational      jury     also     could    have       found    that   the

participants          were   interdependent.         Such       a    finding    requires

evidence from which a jury reasonably could conclude that "the

activities       of    one   aspect    of   the    scheme       [were]   necessary     or

advantageous to the success of another aspect of the scheme."                          Id.

at   695    (citation        omitted).      The    evidence         demonstrated      that

Oppenheimer headed up a finely tuned drug-distribution enterprise.

He worked with several confederates to package drugs for sale in

the three housing projects.            Runners working in each project would

then deliver allotments of drugs to pushers for sale at retail.

The pushers (including Lugo) worked in ten to twelve hour shifts

— at the El Coral and Lagos de Blasina projects, the shifts ran

through the night, seven days a week.                El Faro, however, was open

for business every day from 6:00 a.m. to midnight.                       At the end of

his shift, each pusher would turn his proceeds over to a runner,


                                         - 24 -
who would make certain that the money reached Oppenheimer. Because

each       coconspirator's   success     "depend[ed]    on   the   continued

existence and health of the drug distribution organization as a

whole," the jury safely could conclude that coconspirators across

projects were interdependent.          United States v. Niemi, 579 F.3d

123, 127 (1st Cir. 2009).

              Last — but not least — the evidence supported a finding

that the participants overlapped.         Such a finding does not require

a showing that every coconspirator knew his fellow coconspirators.

See United States v. Soto-Beníquez, 356 F.3d 1, 19 (1st Cir. 2003)

(explaining that "government need not show that each conspirator

knew of or had contact with all other members," to prove existence

of only one conspiracy).       Nor does it require a showing that the

same individuals were involved for the duration of the conspiracy.

See id.       Showing that the enterprise revolved around a single,

identified core coconspirator is often sufficient.             See Portela,

167 F.3d at 695.

              In this case, the government's proof showed a classic

hub-and-spokes      conspiracy,   with    Oppenheimer   as   the   hub.   In

particular, the evidence made pellucid Oppenheimer's pervasive

involvement as the core coconspirator.5           See id.      Furthermore,




       Lugo's brief on appeal admits as much.
       5                                           It states, "the
evidence at trial established that various drugs were sold at three
separate housing projects in Carolina, Puerto Rico.           David


                                   - 25 -
Oppenheimer was not the only person with ties to each project.

The trial testimony identified several persons who worked closely

with him at a central location to package drugs for sale at all

three housing projects.       Some coconspirators discussed their shift

schedules    and   sales     volume     with     coconspirators    who    worked

principally (or exclusively) at other projects.                 It was common

knowledge among the members of the drug ring that profits from

sales at all three locations increased the take for Oppenheimer

and his inner circle.

            In an effort to blunt the force of this reasoning, Lugo

submits that the evidence cannot support a finding that he was

part of a single mega-conspiracy because there was no evidence

that he personally sold drugs in two of the three housing projects.

The fact that he did not sell drugs at all three sites does not

take Lugo very far.        A defendant need not be personally involved

in all of a conspiracy's activities in order to be held criminally

responsible for the conspiracy's wrongdoing.              See Soto-Beníquez,

356 F.3d at 19; United States v. Baines, 812 F.2d 41, 42 (1st Cir.

1987) ("[A] conspiracy is like a train.              When a party knowingly

steps   aboard,    he   is   part     of   the    crew,   and     [he]   assumes

conspirator's responsibility for the existing freight — or conduct

— regardless of whether he is aware of just what it is composed.").



Oppenheimer was in control of the drug activity at all three
projects."


                                      - 26 -
              That ends this aspect of the matter.                    The evidence,

viewed in the light most favorable to the verdict, amply supports

the   jury's       determination    that    Oppenheimer         ran    —    and   Lugo

participated in — a single mega-conspiracy.                     See Sepulveda, 15

F.3d at 1172.

              Lugo soldiers on.          Although his primary argument is

framed as a challenge to the sufficiency of the evidence, he

suggests in passing that the evidence varied from the indictment

(which charged him with participation in a single conspiracy).                      We

quickly dispose of this suggestion.

              "A   variance   occurs     when    the    crime    charged       remains

unaltered, but the evidence adduced at trial proves different facts

than those alleged in the indictment."             United States v. Mangual-

Santiago, 562 F.3d 411, 421 (1st Cir. 2009) (quoting United States

v. Yelaun, 541 F.3d 415, 419 (1st Cir. 2008)).              To the extent that

Lugo attempts to identify a variance between the indictment and

the   trial    evidence,      he   has   failed    to    offer        any    developed

argumentation on a keystone issue: "[a] variance is grounds for

reversal only if it is prejudicial, that is, if it affects the

defendant's 'substantial rights.'"              Id. (quoting United States v.

DiCicco, 439 F.3d 36, 47 (1st Cir. 2006).                Because Lugo makes no

such argument here, any claim of variance is waived.                        See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (observing that




                                     - 27 -
"issues adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived").

          Lugo has one further shot in his sling.    He assails the

district court's failure to give the jury a multiple-conspiracy

instruction explicitly describing the difference between a single

conspiracy and multiple conspiracies, including "specific factors

that [the jury] could consider" in making such a determination.

In the court below, Lugo did not request such an instruction.

Accordingly, our review is for plain error.   See United States v.

Stierhoff, 549 F.3d 19, 25 (1st Cir. 2008).

          A multiple-conspiracy instruction is warranted "if, on

the evidence adduced at trial, a reasonable jury could find more

than one such illicit agreement, or could find an agreement

different from the one charged."   Niemi, 579 F.3d at 126 (quoting

United States v. Balthazard, 360 F.3d 309, 315 (1st Cir. 2004)).

To make out plain error, a defendant must show, among other things,

that the omission affected his substantial rights.      See United

States v. Thomas, 895 F.2d 51, 55 (1st Cir. 1990).

          Here, however, the evidence supported the jury's single-

conspiracy finding, and Lugo has not explained how the absence of

a multiple-conspiracy instruction affected his substantial rights.

Nor can he make such a showing: the district court instructed the

jury that the government bore the burden of proving "that the

agreement specified in the indictment, and not some other agreement


                              - 28 -
or agreements, existed between at least two people" and "that the

defendants     willfully      joined       in    that   agreement."         These

instructions made pellucid that the government had to prove not

only that an overall conspiracy existed but also that Lugo was a

part of it.      If the jurors entertained any reasonable doubt that

Lugo was a part of the conspiracy charged, the instructions told

them that they must acquit. These clearly articulated instructions

protected Lugo from any prejudice.               See, e.g., Mangual-Santiago,

562 F.3d at 424-25 (finding, in nearly identical circumstances,

that   court's    failure    to    give     more    particularized      multiple-

conspiracy instruction did not prejudice defendant); Niemi, 579

F.3d at 126-27 (similar); Balthazard, 360 F.3d at 315-16 (similar).

We conclude, therefore, that the absence of a multiple-conspiracy

instruction did not amount to plain error.

III.     CLAIMS OF SENTENCING ERROR

            We next address the defendants' claims of sentencing

error.     When a defendant raises both procedural and substantive

claims of sentencing error, we first address those claims that

allege procedural infirmities.            See United States v. Martin, 520

F.3d 87, 92 (1st Cir. 2008).                We then address any arguments

relating to substantive reasonableness.              See id.

                                   A.    Walker.

            Walker   claims    that       the    district   court     engaged   in

improper    factfinding     when    it    calculated    the    drug   quantities


                                        - 29 -
attributable to him for sentencing purposes.                These claims are

twofold.     First, he says that the sentencing court had no business

finding facts at all, since such factfinding is the exclusive

province of the jury.            Second, he asserts that any judicial

factfinding at sentencing should have been supported by clear and

convincing evidence.         We review these unpreserved claims for plain

error.      See Duarte, 246 F.3d at 60.

             At a criminal trial, the government bears the burden of

proving beyond a reasonable doubt any drug quantity charged in the

indictment as an element of the offense.               See Alleyne v. United

States, 133 S. Ct. 2151, 2155 (2013); United States v. Dunston,

851 F.3d 91, 101 (1st Cir. 2017).              In a conspiracy case, though,

a drug quantity charged in the indictment, found by the jury, and

described     in     the    verdict   is   generally   attributable    to   the

conspiracy as a whole.         See United States v. Colón-Solís, 354 F.3d

101, 103 (1st Cir. 2004).             Quantities so found serve only to

establish the applicable statutory minimum and maximum sentences.

See Alleyne, 133 S. Ct. at 2155; Apprendi v. New Jersey, 530 U.S.

466, 490 (2000).

             This framework is augmented at sentencing.             Because "a

defendant-specific determination of drug quantity [i]s a benchmark

for individualized sentencing under the guidelines," Dunston, 851

F.3d at 101 (alteration in original) (quoting Colón-Solís, 354

F.3d   at    103),    the    sentencing    court   must   conduct   additional


                                      - 30 -
factfinding to determine the drug quantities "attributable to[] or

reasonably foreseeable by" a particular defendant, United States

v.   Cintrón-Echautegui,       604     F.3d   1,     5   (1st   Cir.    2010).     The

sentencing court's interstitial findings are bounded by the floor

and ceiling previously set by the jury's verdict, and they need

only be supported by a preponderance of the evidence.                     See id. at

6.

              At Walker's disposition hearing, the district court,

using     a     preponderance-of-the-evidence               metric,      found     him

responsible      for   the    equivalent        of       12,885.56     kilograms   of

marijuana.      Walker maintains that this factfinding runs afoul of

both Alleyne and Apprendi.           Walker is wrong.

              We have said before — and today reaffirm — that "[n]o

. . . error occurs when a defendant's sentence is based . . . on

Guidelines      considerations         without       changing     the     applicable

mandatory minimum" or maximum sentence.                  United States v. Ramírez-

Negrón, 751 F.3d 42, 49 (1st Cir. 2014).                   Although any fact that

changes   the    applicable     minimum       or     maximum    sentence    must   be

submitted to a jury, this "does not mean that any fact that

influences judicial discretion must be found by a jury."                    Alleyne,

133 S. Ct. at 2163.          Thus, the court below did not err when it

exercised its discretion to find facts needed to inform its

sentencing decision.         See id.




                                       - 31 -
           Walker's contention that the judicial factfinding should

have been supported by clear and convincing evidence, rather than

by preponderant evidence, is insupportable.          We have repeatedly —

and recently — upheld the use of the preponderance standard at

sentencing.    See, e.g., United States v. Munyenyezi, 781 F.3d 532,

544 (1st Cir.), cert. denied, 136 S. Ct. 214 (2015).          Walker offers

nothing that would warrant a departure from this solid phalanx of

circuit precedent.    Consequently, we apply the settled law of this

circuit and reject his claims of sentencing error.

                                 B.   Lugo.

           Lugo challenges the district court's decision to hold

him   responsible   for   what   amounted     to   1,328.41   kilograms   of

marijuana.6    Before addressing his particular claims, we survey

the district court's methodology.

           At sentencing, the court made a series of findings to

help determine the drug amounts attributable to Lugo.            First, it

concluded that Lugo participated in the conspiracy for a total of

267 days. Next, it calculated the average amount of cocaine, crack

cocaine, and marijuana sold by the conspiracy in the course of a

typical day.     The court then divided each figure by three to


      6Additionally, Lugo attempts to incorporate Walker's claims
of sentencing error by reference. See Fed. R. App. P. 28(i). To
the extent that his perfunctory effort at incorporation suffices
— a matter on which we take no view — that attempt fails for the
same reasons that Walker's claims fail.



                                  - 32 -
approximate the amount of drugs sold daily at the El Faro housing

project (where Lugo worked).             Finally, the court multiplied the

resulting values by 267 to approximate the amount of drugs that

Lugo sold during his periods of active participation in the

conspiracy.7

                Lugo takes issue with several of these steps.           First, he

questions the court's decision to hold him accountable for 267

days       of   conspiracy   participation.      Because     Lugo    raised     this

argument below, we review the court's fact-based determination for

clear error. See Dunston, 851 F.3d at 101.              Under this deferential

standard, the court's determination must stand unless, "after

assessing the whole of the record, [we are] firmly convinced that

a mistake has been made."         Id.

                The court arrived at its 267-day figure after reviewing

trial testimony and concluding that Lugo participated in the

Oppenheimer drug ring from October of 2006 to March of 2007 and

from January of 2011 through April of 2011.                The record supports

this determination.           At least one witness testified that he

regularly        purchased   marijuana    from   Lugo   in   "2006    up   to    the

beginning of 2007."          The same witness testified that he observed

Lugo selling both cocaine and crack cocaine in 2007.                 In addition,



       Before arriving at a total drug quantity, the court
       7

converted the drug amounts for cocaine and crack cocaine to their
marijuana equivalents and added them to the drug amount for
marijuana. See USSG §2D1.1, cmt. n.8(B), (D).


                                     - 33 -
videotapes showed Lugo selling drugs in January, February, and

April of 2011.

            Drug quantity determinations do not have to be exact.

See United States v. Platte, 577 F.3d 387, 392 (1st Cir. 2009);

United States v. Rivera-Maldonado, 194 F.3d 224, 228 (1st Cir.

1999).      In this context, "a reasoned estimate will suffice."

United States v. Rodríguez, 731 F.3d 20, 30-31 (1st Cir. 2013)

(quoting United States v. Laboy, 351 F.3d 578, 584 (1st Cir.

2003)).     Just as a sentencing court may estimate drug quantity,

so, too, it may make reasonable estimates regarding subsidiary

facts    (such   as   the   frequency   or   duration   of    a   defendant's

participation in the criminal activity).         See Cintrón-Echautegui,

604 F.3d at 7.    The evidence here furnished sufficient support for

the court's determination of the duration of Lugo's involvement.

While the witnesses did not use precise dates, the court's estimate

was adequately rooted in the evidence.         Drug dealers do not punch

time cards, and a sentencing court must be given some latitude to

extrapolate duration from anecdotal evidence.           See Rodríguez, 731

F.3d at 31-32; United States v. Marquez, 699 F.3d 556, 561 (1st

Cir. 2012).

            Lugo also asserts that the district court erred when it

did not credit his claim that he sold drugs only "one to two" times

per week.     This claim, however, misses the mark.          Where, as here,

a defendant has been convicted as a coconspirator, his relevant


                                  - 34 -
conduct for sentencing purposes "includes not only his own acts

and    omissions     but   also     the    reasonably       foreseeable    acts   and

omissions     of     other       coconspirators       in    furtherance     of    the

conspiracy."          Dunston,       851      F.3d     at     101    (citing      USSG

§1B1.3(a)(1)(B)).          It was surely foreseeable to Lugo that his

coconspirators would continue to sell drugs at El Faro even on

days when Lugo himself was not actively selling.

             Battling on, Lugo challenges the                  sentencing    court's

decision to divide the drug sales attributable to the entire

conspiracy by three as a means of calculating the sales reasonably

attributable to the El Faro housing project.                        He insists that

"[t]here was no testimony that the drug sales at El Faro were as

high    as   those   in    the    other     housing   projects."        Given     that

evidentiary gap, he argues that the court erred when it divided

the drug amounts evenly among the three projects.

             One conspicuous fly in the ointment is that Lugo did not

make this argument below.            Consequently, our review is for plain

error — and we discern none here.                  Lugo identifies no evidence

compelling the conclusion that the drug sales at El Faro were less

than the drug sales at either of the other projects.                      Given this

dearth of evidence, we cannot say that the district court plainly

erred in opting to attribute one-third of the gross sales to El

Faro.




                                          - 35 -
                 Lugo next suggests that the district court erred when it

attributed 280 grams of crack cocaine to him.               This suggestion,

too, surfaces for the first time on appeal, so review is for plain

error.

                 The sentencing court settled on the disputed figure

because that figure represented the maximum amount for which the

jury found Lugo responsible at trial.            In Lugo's view, the court

should have divided 280 grams by three, to account for the fact

that       the   jury's   figure   represented   drug   sales   at   all   three

projects.8

                 Lugo's argument misconceives the method that the court

used to calculate the amount of crack cocaine attributable to him.

When the court performed its calculations, it used the same

approach for crack cocaine that it used for the other drugs.                 In

the end, this yielded a drug weight of 787 grams — more than the

jury's 280-gram finding.           With this in mind, the court found Lugo

responsible for 280 grams of crack cocaine — a finding that both

reflected the jury's verdict and avoided any conflict with the

applicable statutory range framed by that verdict.               See Alleyne,




       To be precise, the jury found Lugo responsible for aiding
       8

and abetting the distribution of "28 grams or more, but less than
280 grams" of crack cocaine. Thus, the court should have found
Lugo responsible for no more than 279 grams of crack cocaine, not
280 grams. But Lugo has not briefed this issue, and the error was
manifestly harmless because the one-gram discrepancy did not
change Lugo's GSR.


                                      - 36 -
133 S. Ct. at 2155; Apprendi, 530 U.S. at 490.   Seen in this light,

there was no need to divide the 280-gram figure by three, and plain

error is plainly absent.

            Finally, Lugo makes veiled references to a claim of

substantive unreasonableness and a claim that the district court

was predisposed to impose a particular sentence.    Such references,

without more, are not adequate      to preserve those claims for

appellate review.    See Zannino, 895 F.2d at 17.   As a result, we

deem them abandoned.

IV.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgments below are



Affirmed.




                               - 37 -